DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: using the word “configured” and “configured to” in claims 2, 3, 10, 12.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 – 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
In claim 2, the statements “capture system configured to capture” and “the linkage component is configured to the arc roller” is vague.  It is not clear how the linkage component is related to the arc roller.  
Also, the statements “springs configured to the rotatable component”, “shaft is configured with the one or more torsion springs”, “clutch mechanism is configured to the coupling shaft”, “storage unit is configured with the main shaft”, all of the statements are confusing.  
It is not clear how the components are “configured” with the other elements (e.g. torsion spring and rotatable component).  
There seems to be structural element description (linking components to one another) lacking in the claim language.
In claim 3, the statement “clutch mechanism configured to the torsion spring” is vague.
In claims 10, 13, the statement “storage unit is configured to meter onto a power grid” is confusing.  Is the battery sending power to a grid or is there only a power meter?
How is the storage unit configured to the grid/meter?

There seems to be structural element description (linking components to one another) lacking in the claim language.

In order to advance prosecution in the merits, the Prior Art will be applied 
as best understood by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 – 5, 11, 12, 15, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tort-Ortiz et al (US 2013/0334826), hereafter “Ortiz et al” in view of Alperon (US 2004/0042852) and Gimlan et al (US 2016/0315521).

Ortiz et al discloses, regarding,
Claim 2, a roadway capture system configured to capture KE, the roadway capture system comprising: a top frame, wherein the top frame provides structural integrity and is mounted within a roadway allowing for vehicles to traverse(see Fig. 2); 
a linkage component, wherein the linkage component is configured to the arc roller and is equipped to receive the KE from the arc roller when impacted by the moving vehicle; a rotatable component, wherein the rotatable component is configured to the linkage component to receive the KE from the arc roller when impacted by the moving vehicle (see Fig. 3);

one or more torsion springs configured to the rotatable component, wherein the one or more torsion springs is wound through the KE from the arc roller when impacted by the moving vehicle (see Figs. 21, 22B, 22C, 18); a conversion system configured to convert energy from the roadway capture system, the conversion system comprising: a coupling shaft, wherein the coupling shaft is configured with the one or more torsion springs of the roadway capture system; a clutch mechanism, wherein the clutch mechanism is configured to the coupling shaft through a main shaft (see Figs. 21, 22B, 22C, 18); 

However, Ortiz et al does not disclose that the arc roller moves in an arcuate path.
On the other hand, Alperon discloses a roadway power system having an 
arc roller having a central axis of rotation, wherein the arc roller is integrated within the top frame to expose at least a portion of the arc roller, and the arc roller is further configured to move in an arcuate path when impacted by a moving vehicle (see Figs. 1, 6).

The prior art discloses all of the elements above.  The only modification needed is adding a second torsional spring to the system, which is well-known in the art.
For example, Gimlan et al teaches a device for producing electrical energy by using a torsional spring 219 driving a spiral spring energy storage unit 215d (see Fig. 2B), wherein the spiral spring energy storage unit is configured with a main shaft and the clutch mechanism allowing for temporary storage of the KE (see abstract; Fig. 3A, 2C) from the capture system.


Claim 3, a second clutch mechanism configured to the torsion spring of the roadway capture system, wherein the second clutch mechanism is equipped to disengage to drive an alternator when the one or more torsional springs reach a rotational threshold (see Fig. 21).

Claim 4, the rotatable component comprises a cam, a disc, a ratchet wheel, or a planetary gear set (see Fig. 9).

Claim 11, installing a roadway KE capture system, wherein installing includes placing a top frame in the roadway, the top frame configured to have two or more arc rollers exposed in a perpendicular angle to vehicle traffic (see Fig. 2); contacting by a moving vehicle the two or more arc rollers of the roadway KE capture system,; capturing the KE by winding a torsion spring of the roadway KE capture system (see Fig. 15, 22C), wherein capturing is through the moving vehicle making contact with the two or more arc rollers causing the torsion spring to wind (see Fig. 22C); 

However, Ortiz et al does not disclose that the arc roller moves in an arcuate path.
On the other hand, Alperon discloses that the contacting causes the two or more of the arc rollers to move in an arcuate path (see Figs. 1, 6).

The prior art discloses all of the elements above.  The only modification needed is adding a second torsional spring to the system, which is well-known in the art.
For example, Gimlan et al teaches transferring the KE in the torsion spring of the roadway KE capture system to a spiral spring energy storage unit; and transferring the KE from the spiral spring energy storage unit to a battery (see abstract; Fig. 3A, 2C) from the capture system.


Claim 12, a controller configured to the battery (see Fig. 3A).

Claim 17, powering an electrical systems tray with the KE, wherein powering the electrical systems tray supplies power to a battery storage and/or a controller and/or sensors (see Fig. 3A).

The prior discloses all of the elements above. Furthermore, regarding,

Claim 5, the arc roller is between 3 and 7 inches in diameter.
It would have been obvious to one having ordinary skill in the art at the time of the invention was made to come with those optimum ranges that the applicant discloses for the arc roller, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

The prior discloses all of the elements above. Furthermore, regarding,
Claim 15, capturing the KE by winding a torsion spring of the roadway KE capture system captures between 0.5 kJ to 2,500 kJ.

It would have been obvious to one having ordinary skill in the art at the time of the invention was made to come with those optimum ranges that the applicant discloses for the arc roller, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

It would have been obvious before the effective filing date of the claimed invention to design the system/method as disclosed by Ortiz et al and to have the roller move in an arcuate path for the purpose of producing electrical energy efficiently and to modify the invention per the limitations taught by Gimlan et al for the purpose of recovering energy from a moving vehicle efficiently.

Claims 2 – 5, 11, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tort-Ortiz et al (US 2013/0334826), hereafter “Ortiz et al” in view of Alperon (US 2004/0042852) and  Chio (US 2014/0049050).
Ortiz et al discloses, regarding,
Claim 2, a roadway capture system configured to capture KE, the roadway capture system comprising: a top frame, wherein the top frame provides structural integrity and is mounted within a roadway allowing for vehicles to traverse(see Fig. 2); 
a linkage component, wherein the linkage component is configured to the arc roller and is equipped to receive the KE from the arc roller when impacted by the moving vehicle; a rotatable component, wherein the rotatable component is configured to the linkage component to receive the KE from the arc roller when impacted by the moving vehicle (see Fig. 3);

one or more torsion springs configured to the rotatable component, wherein the one or more torsion springs is wound through the KE from the arc roller when impacted by the moving vehicle (see Figs. 21, 22B, 22C, 18); a conversion system configured to convert energy from the roadway capture system, the conversion system comprising: a coupling shaft, wherein the coupling shaft is configured with the one or more torsion springs of the roadway capture system; a clutch mechanism, wherein the clutch mechanism is configured to the coupling shaft through a main shaft (see Figs. 21, 22B, 22C, 18); 

However, Ortiz et al does not disclose that the arc roller moves in an arcuate path.
On the other hand, Alperon discloses a roadway power system having an 
arc roller having a central axis of rotation, wherein the arc roller is integrated within the top frame to expose at least a portion of the arc roller, and the arc roller is further configured to move in an arcuate path when impacted by a moving vehicle (see Figs. 1, 6).

The prior art discloses all of the elements above.  The only modification needed is adding a second torsional spring to the system, which is well-known in the art.
For example, Chio teaches a device for producing electrical energy by using a torsional spring 142 driving a spiral spring energy storage unit 143 (see Fig. 2), wherein the spiral spring energy storage unit is configured with a main shaft and the clutch mechanism allowing for temporary storage of the KE (see abstract; Fig. 3) from the capture system.

Ortiz et al further discloses, regarding,

Claim 3, a second clutch mechanism configured to the torsion spring of the roadway capture system, wherein the second clutch mechanism is equipped to disengage to drive an alternator when the one or more torsional springs reach a rotational threshold (see Fig. 21).

Claim 4, the rotatable component comprises a cam, a disc, a ratchet wheel, or a planetary gear set (see Fig. 9).

Claim 11, installing a roadway KE capture system, wherein installing includes placing a top frame in the roadway, the top frame configured to have two or more arc rollers exposed in a perpendicular angle to vehicle traffic (see Fig. 2); contacting by a moving vehicle the two or more arc rollers of the roadway KE capture system,; capturing the KE by winding a torsion spring of the roadway KE capture system (see Fig. 15, 22C), wherein capturing is through the moving 

However, Ortiz et al does not disclose that the arc roller moves in an arcuate path.
On the other hand, Alperon discloses that the contacting causes the two or more of the arc rollers to move in an arcuate path (see Figs. 1, 6).

The prior art discloses all of the elements above.  The only modification needed is adding a second torsional spring to the system, which is well-known in the art.
For example, Chio teaches transferring the KE in the torsion spring of the roadway KE capture system to a spiral spring energy storage unit; and transferring the KE from the spiral spring energy storage unit to a battery (see Figs. 2, 3) from the capture system.

The prior discloses all of the elements above. Furthermore, regarding,

Claim 5, the arc roller is between 3 and 7 inches in diameter.
It would have been obvious to one having ordinary skill in the art at the time of the invention was made to come with those optimum ranges that the applicant discloses for the arc roller, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

The prior discloses all of the elements above. Furthermore, regarding,
Claim 15, capturing the KE by winding a torsion spring of the roadway KE capture system captures between 0.5 kJ to 2,500 kJ.

re Aller, 105 USPQ 233.

It would have been obvious before the effective filing date of the claimed invention to design the system/method as disclosed by Ortiz et al and to have the roller move in an arcuate path for the purpose of producing electrical energy efficiently and to modify the invention per the limitations taught by Chio for the purpose of storing energy more reliably.

Claims 6 – 10, 12 – 14, 16, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ortiz et al, Alperon, Gimlan et al or Chio as applied to claims 2, 11 above, and further in view of Bailey et al (US 2011/0298222).
The prior art discloses all of the elements above.  However, the prior art does not disclose the elements below.
On the other hand, Bailey et al discloses, regarding, 
Claims 6, having an electrical systems tray (paragraph 0009).
Claims 7, 14, the electrical systems tray comprises operational controllers, wherein the operational controllers are configured to sensors to detect vehicle 
Claim 8, 12, the electrical systems tray comprises battery storage (paragraph 0009); controller configured to the battery.
Claim 9, the spiral spring energy storage unit is operatively configured to a battery wherein stored energy in the spiral spring may be transferred (paragraph 0009).

Claim 10, 13, the spiral spring energy storage unit is configured to meter onto a power grid (paragraph 0009).

Claims 16, 17, utilizing the KE on the spiral spring energy storage unit with a generator to power a controller and sensors (paragraphs 0004, 0026); powering an electrical systems tray with the KE, wherein powering the electrical systems tray supplies power to a battery storage and/or a controller and/or sensors.
It would have been obvious before the effective filing date of the claimed invention to design the combined system/method as disclosed above and to modify the invention per the limitations disclosed by Bailey et al for the purpose of providing power efficiently to a grid and to a battery.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIO C. GONZALEZ whose telephone number is (571)272-2024. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 





/Julio C. Gonzalez/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        

January 11, 2022